IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                   December 2, 2003 Session


            MYRTLE MARIE STAGNER v. LLOYD OTIS STAGNER

                     Appeal from the Chancery Court for Jefferson County
                         No. 02-157 Telford E. Forgety, Chancellor

                                   FILED FEBRUARY 27, 2004

                                  No. E2003-00610-COA-R3-CV




CHARLES D. SUSANO , JR., concurring.


        I concur in the majority opinion. I write separately to further address the majority’s treatment
of the Illinois farm. I agree with the majority that the use of the parties’ joint accounts – to which
both parties contributed – to pay “real estate taxes, insurance premiums, repairs and maintenance on
the farm” during the parties’ 19-year marriage is clear evidence that “each party substantially
contributed to [the Illinois farm’s] preservation and appreciation.” See Tenn. Code Ann. § 36-4-
121(b)(1)(B). This means that the entire “increase in value [of the Illinois farm] during the
marriage,” see id., is marital property. Obviously this does not end the inquiry, because the trial
court on remand must decide how to make an equitable division of the marital property portion of
the present value of the farm in the context of an overall division of the total marital property estate.
See Tenn. Code Ann. § 36-4-121(c)(1)-(11).


                                                        _______________________________
                                                        CHARLES D. SUSANO, JR., JUDGE




                                                   1